DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/20/2022.
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 06/20/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear which wheel applicant refers to in line 5 “stator…located outside a wheel of the vehicle”? is it the same wheel as recited in line 2 “a rim of a wheel of the vehicle” or a different wheel? (that would imply that the rotor and stator are in different wheels!). To advance prosecution of case on merits, Examiner interprets it to mean the same wheel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,2,4,5 are rejected under 35 U.S.C. 103 as being unpatentable over Michel (FR 3021910 A1) in view of Hoebel et al. (WO 2010/113115).
	Regarding claim 1, Michel discloses:
A drive mechanism of a vehicle (abstract), comprising: 
a rotor (3) comprising a ring (30) of a plurality of magnets (34, Fig 4) located about a circumference of a rim (92) of a wheel (9, Fig 3) of the vehicle, 
a stator (21) comprising a plurality of coils (24, Fig 4), 
the stator (21) mounted to a body (95) of the vehicle, and located outside a wheel of the vehicle and proximate to an outer edge of the ring (30) of the plurality of magnets (34).
Michel does not teach the plurality of magnets generating a first magnetic field; wherein the plurality of coils of the stator, when energized by an AC waveform, generate a second magnetic field stator, and further wherein an interaction between the first and second magnetic fields creates an attractive force causing tractive motion of the wheel about an axis of rotation of the wheel.
Hoebel et al. teaches an apparatus where the plurality of magnets (21) generating a first magnetic field; wherein the plurality of coils (22) of the stator, when energized by an AC waveform, generate a second magnetic field stator (page 17 ll 20-31), and further wherein an interaction between the first and second magnetic fields creates an attractive force causing tractive motion of the wheel about an axis of rotation of the wheel (page 48 ll 19-28, page 51 ll 1-32).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Michel to have the plurality of magnets generating a first magnetic field; wherein the plurality of coils of the stator, when energized by an AC waveform, generate a second magnetic field stator, and further wherein an interaction between the first and second magnetic fields creates an attractive force causing tractive motion of the wheel about an axis of rotation of the wheel, as Hoebel et al. teaches.
The motivation to do so is that it would allow one to provide a two or three wheeled vehicle with a motor unit (page 6 ll 5-7 of Hoebel).

Regarding claim 2/1, Michel discloses wherein the coils (24) of the stator (21, Fig 4) are arranged radially about and rotatable in a plane perpendicular to the plane (A, Fig 3) of rotation of the wheel (100).

Regarding claim 4/1, Michel discloses wherein the second magnetic field generated by coils of the stator at end portions of the stator is stronger than the second magnetic field generated by coils of the stator at a center portion of the stator.
However, a skilled artisan would readily recognize the benefits of having the second magnetic field generated by coils of the stator at end portions of the stator is stronger than the second magnetic field generated by coils of the stator at a center portion of the stator, since it would be based on cost (overall cost and individual coil cost based on different materials), size (of coils) and available space.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Michel wherein the second magnetic field generated by coils of the stator at end portions of the stator is stronger than the second magnetic field generated by coils of the stator at a center portion of the stator.
The motivation to do so is that it would be based on cost (overall cost and individual coil cost based on different materials), size (of coils) and available space.


Regarding claim 5/4, Michel discloses wherein for a given rotational orientation of the wheel (100), each set of coils (24) is aligned with a corresponding magnet of the rotor (34) at a determined distance and the strength of the second magnetic field generated by a coil in a set of coils (not shown – inherently there are multiple coils which can be divided into sets) is of a magnitude at least strong enough to cause sufficient attraction of its corresponding magnet to cause the attractive forces to contribute to rotational movement of the wheel (inherent – else the wheel would not function as disclosed, page 48 ll 19-28, page 51 ll 1-32).


Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Michel (FR 3021910 A1) in view of Hoebel et al. (WO 2010/113115), further in view of Wang et al. (US 2017/0210220).
Regarding claim 12/1, Michel in view of Hoebel do not disclose further comprising a DC power source and an inverter, the inverter having an input coupled to the DC power source and an output coupled to the stator, wherein the inverter is configured to convert a DC waveform from the DC power source into an AC waveform to drive the coils of the stator.
	Wang et al. discloses an apparatus further comprising a DC power source and an inverter, the inverter having an input coupled to the DC power source and an output coupled to the stator, wherein the inverter is configured to convert a DC waveform from the DC power source into an AC waveform to drive the coils of the stator (para 22).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Michel in view of Hoebel to further comprising a DC power source and an inverter, the inverter having an input coupled to the DC power source and an output coupled to the stator, wherein the inverter is configured to convert a DC waveform from the DC power source into an AC waveform to drive the coils of the stator, as Wang et al. discloses.
The motivation to do so is that it would allow one to convert power as needed (para 22 of Wang et al.).
 
Regarding claim 13/12, Michel does not disclose further comprising a controller to control at least one of the phase, frequency and magnitude of the AC waveform.
Hoebel discloses further comprising a controller to control at least one of the phase, frequency and magnitude of the AC waveform (page 17 ll 20-31).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Michel further comprising a controller to control at least one of the phase, frequency and magnitude of the AC waveform, as Hoebel et al. teaches.
The motivation to do so is that it would allow one to provide a two or three wheeled vehicle with a motor unit (page 6 ll 5-7 of Hoebel).

Allowable Subject Matter
Claims 3 and 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 3/2 inter alia, the specific limitations of “…wherein rotation of the stator causes rotation of the wheel about an axis perpendicular to a road surface on which the wheel is traveling….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 6/1 inter alia, the specific limitations of “…wherein: the stator is mounted above the wheel of the vehicle in a wheel well of the vehicle and the coils of the stator are disposed radially on a mounting member in sets of two or more coils; the drive mechanism further comprises a rotatable shaft coupled to engage the mounting member such that rotation of the rotatable shaft causes rotation of the mounting member and the coils disposed thereon about a first axis perpendicular to the axis of rotation of the wheel; and rotation of the coils about the axis perpendicular to the axis of rotation of the wheel translates the second magnetic field rotationally and magnetic forces of attraction between the rotationally translated second magnetic field of the coils and the first magnetic field of the magnets induces rotational translation of the wheel about a second axis perpendicular to the axis of rotation of the wheel to steer the vehicle….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 7-9 are also allowable for depending on claim 6.
In claim 10/1 inter alia, the specific limitations of “…wherein the stator is mounted in the wheel well above the wheel of the vehicle….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 11/1 inter alia, the specific limitations of “…wherein the stator is mounted in the wheel well fore or aft of the wheel of the vehicle….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/           Primary Examiner, Art Unit 2834